On Motions for Rehearing.
PER CURIAM.
We have considered both appellants’ and appellees’ motions for rehearing. We adhere to holdings expressed in the original opinion. In view of our holding that an “election” was held at the policyholders’ meeting of January 20, 1947, a temporary injunction ancillary only to a prayer for a perpetual injunction must be vacated. We overrule appellees’ motion for rehearing.
We have come to the conclusion that the part of our order directing that the vacation of the temporary injunction should not become effective until so ordered by the trial court is unauthorized by the record. While we may prevent the dissolution of. a temporary injunction pending motion for rehearing, it is doubtful if we may extend the operation of a trial court’s injunctive order beyond such time. Rule 434, R.C.P.
Accordingly, appellants’ motion is granted; the order appealed from is reversed and judgment here rendered vacating the temporary injunction.